The defendant was indicted in two counts, for the murder of Charles McDonald. The only defect in the record is found in the first count of the indictment wherein it is charged that the defendant "filled Charles McDonald, by stabbing him with a knife." This is a mere typographical error, and no point was made in respect thereto on the trial. The second count is in due form and there was a general verdict.
The appeal is on the record without bill of exceptions. No reversible errors appear on the record. The judgment of conviction and sentence is due to be affirmed.
It is so ordered.
Affirmed.
GARDNER, C. J., and THOMAS and FOSTER, JJ., concur.